*301FEW, C.J.,
concurring.
I concur in the result reached by the majority. However, I would resolve this appeal summarily under Rule 220(b)(1), SCACR. See In re Memorandum Decisions by Court of Appeals, 322 S.C. 53, 55, 471 S.E.2d 456, 457 (1993) (finding this court may resolve appeals using memorandum opinions that give the court’s reasons for deciding each issue raised on appeal). The first issue on appeal is whether the handwritten September 22, 2006 note signed by Borrell obligated him to make additional capital contributions. There is no evidence in the record to support a conclusion that it did, and no further analysis is required. First, the note is written to “Jeff,” not to the LLC. Second, the note does not mention the LLC or any obligation to the LLC. Finally, there is no evidence in the record the LLC voted as provided in its operating agreement to require any capital contribution from its members after the initial contribution. As the majority points out, we need not address the second issue on appeal.